Carley, Justice,
concurring.
I fully concur in the majority opinion in this case. I write separately because of the recent decisions dealing with when the discretionary application procedure must be followed in seeking appellate review of superior court orders entered in connection with the review of decisions of administrative agencies. See Rebich v. Miles, 264 Ga. 467 (448 SE2d 192) (1994); Alexander v. DeKalb County, 264 Ga. 362 (444 SE2d 743) (1994). In this case, a direct appeal was proper because the provisions of OCGA § 5-6-35 (a) (1) do not apply “to cases involving ad valorem taxes. . . .” Compare Rebich v. Miles, supra.
I would further note that while tax assessment appeals are generally directed to the Court of Appeals, this case is properly within the jurisdiction of this Court because the appeal is from an order granting mandamus. Ga. Const. 1983, Art. VI, Sec. VI> Par. Ill (5).